Title: William P. Van Ness to Nathaniel Pendleton, [11 July 1804]
From: Van Ness, William P.
To: Pendleton, Nathaniel



[New York, July 11, 1804]
Dr Sir

If your attention to your friend will not be interrupted by it, I will be greatly obliged to you, to inform me of the situation of General Hamilton. I sincerely hope that his wound is not, as has been stated to me, pronounced mortal.
The melancholy termination of this days contest renders it expedient I think, that we should have an interview as soon as your situation & feeling will justify it. If you will please to appoint an hour for the purpose I shall have the honor of calling at your house. The propriety of withholding particular information, and answers to interrogatories at this moment has doubtless occurred to you. I only take the liberty of suggesting it here, least your present solicitude should render you less cautious than usual. No publication I presume will be made untill I have had the pleasure of seeing you.
I have the honor &c
W. P Van Ness
N. Pendleton Esqr.
July 11, 1804

